UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6781


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JOHN DAVID WHITE,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
George Jarrod Hazel, District Judge. (8:13-cr-00356-GJH-1; 8:17-cv-00047-GJH)


Submitted: February 28, 2019                                      Decided: March 4, 2019


Before MOTZ, WYNN, and THACKER, Circuit Judges.


Dismissed and remanded by unpublished per curiam opinion.


John David White, Appellant Pro Se. Kelly O. Hayes, Nicolas A. Mitchell, OFFICE OF
THE UNITED STATES ATTORNEY, Greenbelt, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       John David White seeks to appeal the district court’s order denying relief on his

28 U.S.C. § 2255 (2012) motion. In his § 2255 motion and related filings, White asserted

violations of the Fourth Amendment, the Due Process Clause of the Fifth Amendment,

and his Sixth Amendment right to counsel. The district court denied relief on most of

White’s claims but did not rule on his Fifth Amendment due process claim.

       “We review our own jurisdiction de novo and must raise the issue sua sponte.”

Clark v. Cartledge, 829 F.3d 303, 305 (4th Cir. 2016). We have jurisdiction over final

orders, 28 U.S.C. § 1291 (2012), but “[o]rdinarily, a district court order is not ‘final’ until

it has resolved all claims as to all parties.” Porter v. Zook, 803 F.3d 694, 696 (4th Cir.

2015) (internal quotation marks omitted). “Regardless of the label given a district court

decision, if it appears from the record that the district court has not adjudicated all of the

issues in a case, then there is no final order.” Id. Because the district court here did not

adjudicate White’s due process claim, the district court “never issued a final decision.”

Id. at 699.

       Accordingly, we dismiss the appeal as interlocutory and remand to the district

court for consideration of White’s due process claim. We express no opinion regarding

the merits of any of White’s claims for § 2255 relief. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before

this court and argument would not aid the decisional process.



                                                            DISMISSED AND REMANDED

                                              2